Exhibit 23.2 THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com CONSENT WE HEREBY CONSENT to the inclusion of our name in connection with the Form S-1 Registration Statement filed with the Securities and Exchange Commission as attorney for the registrant, iMetrik M2M Solutions Inc. DATED this 16th day of February, 2012. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak
